Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. (US PG PUB 20150154156), hereinafter "Meyers", further in views of Peterson et al. (US PAT 10534533), hereinafter "Peterson", in further views of Gupta et al. (US PG PUB 20020099775), hereinafter "Gupta".
Regarding Claim 1, Meyers disclose:
A system (i.e. an operating environment) (Fig. 6, Fig. 7 and ¶ 0073 – 0074) comprising: 
at least one processing unit (i.e. processor 805) (Fig. 8 and ¶ 0084); and 
at least one memory storing computer-executable instructions (i.e. storage system 820 storing application programs) (Fig. 8 and ¶ 0088) that, when executed by the at least one processor, cause the at least one processor to:
determine a content type associated with a link received into a message being composed by a user (i.e. while presenting a compose interface for messaging application [i.e. a message that is being composed by a user], the insertion of a URL [i.e. receive a link into] can be detected; type of the document [i.e. content type] associated with the URL [i.e. link] may be determined, e.g. document types [i.e. a content type] can be identified by their "file extension") (101 – Fig. 1, Fig. 2A, Fig. 2B, ¶ 0030 – 0031, ¶ 0033, ¶ 0041 – 0042 and ¶ 0072); 
based on the content type, identify a collaborative user experience (UX) customized for the content type (i.e. preview generator may determine the file type [i.e. the content type], e.g. word processing files, presentation files, spreadsheet files, PDF files, image files, HTML files, and streaming media files, for the document at the link and select the appropriate software routine to generate a preview [i.e. identify a collaborative user experience (UX)] of the document. In some cases, the software routine may invoke a service that provides functionality for viewing and/or editing files of certain file types [i.e. based on the content type, identify a collaborative user experience (UX)]) (¶ 0070 and ¶ 0072); 
cause a first collaborative UX to be rendered in the message (i.e. based on a preview generated by the selected software [i.e. the identified collaborative UX] that is identified for the file type of the document, the preview [i.e. a first collaborative UX] of the document, e.g. image, at the link may be rendered in the message) (Fig. 2C, Fig. 3A, Fig. 3B, ¶ 0045, ¶ 0069 – 0070 and ¶ 0072)
 wherein the first collaborative UX includes content retrieved based on the link (i.e. the preview [i.e. the first collaborative UX] includes the document, e.g. image [i.e. content], at the link [i.e. retrieved based on the link]) (Fig. 3A, Fig. 3B, ¶ 0045, ¶ 0069 – 0070 and ¶ 0072); and
receive an indication to send the message to at least one recipient (i.e. the message application receives an indication to send the message to one or more recipients) (405 – Fig. 4B, ¶ 0052 and ¶ 0065).
However, Meyers does not explicitly disclose:
retrieve metadata associated with the identified collaborative UX; and
based on the metadata, 
On the other hand, in the same field of endeavor, Peterson teaches:
identify a collaborative UX (i.e. method/system may identify a user interface of and extension app [i.e. the identified collaborative UX]) (Fig. 3A, Column 2 Line # 10 – 19 and Column 13 Line # 55 - 60);
retrieve metadata associated with the identified collaborative UX (i.e. metadata including an app identifier of an extension app with the user interface [i.e. the identified collaborative UX] for displaying the content may be retrieved) (Fig. 3A, Column 2 Line # 10 – 19); and
based on the metadata, cause a first collaborative UX to be rendered in the message (i.e. based on the app identifier [i.e. the metadata], a view of the extension app [i.e. the first collaborative UX] displaying the content may be rendered in the message) (Fig. 3B, Column 2 Line # 10 – 19 and Column 14 Line # 46 – 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Meyers to include the features to retrieve metadata associated with the identified collaborative UX; and based on the metadata, cause a first collaborative UX to be rendered in the message as taught by Peterson so that collaborative UX required for displaying the content may be identified via metadata (Fig. 3B, Column 2 Line # 10 – 19 and Column 14 Line # 46 – 62).
However, the combination of Meyers and Peterson does not explicitly disclose:
within a sent message corresponding to the message, cause the first collaborative UX to be automatically updated based on a change received to a second collaborative UX in a received message corresponding to the message.
On the other hand, in the same field of endeavor, Gupta teaches:
within a sent message corresponding to the message, cause the first collaborative UX to be automatically updated based on a change received to a second collaborative UX in a received message corresponding to the message (i.e. within the message sent by the author and stored in email server 164[i.e. a sent message corresponding to the message], view of the result graph 168 [i.e. the first collaborative UX] may be automatically updated based on the changes made, e.g. answering the question [i.e. a change received] in the pool 166 displayed in a template [i.e. a second collaborative UX], on the message at the recipient side [i.e. a received message corresponding to the message]) (166 & 168 – Fig. 4, ¶ 0052 - 0053 and ¶ 0102 – 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Meyers and Peterson to include the features wherein within a sent message corresponding to the message, cause the first collaborative UX to be automatically updated based on a change received to a second collaborative UX in a received message corresponding to the message as taught by Gupta so that results of the collaboration, e.g. solicitation of polling results, from users of the collaborative environment may be automatically updated in real-time (166 & 168 – Fig. 4, ¶ 0052 - 0053 and ¶ 0102 – 0103).

Regarding Claim 2, Meyers, Peterson and Gupta disclose, in particular Gupta teaches:
in response to identifying the collaborative UX, cause display of a selectable prompt indicating that the identified collaborative UX is available for dynamic collaboration regarding the content retrieved based on the link (i.e. in response to identifying template, e.g. polls with different types of results graphs [i.e. the collaborative UX], options 166 [i.e. a selectable prompt indicating that the identified collaborative UX] is displayed indicating that collaborative voting [i.e. dynamic collaboration] is available in association with the resume [i.e. content] retrieved based an identifier of a location [i.e. the link] at a server) (166 & 173 - Fig. 4, ¶ 0052 – 0053 and ¶ 0150).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 3, Meyers, Peterson and Gupta disclose, in particular Gupta teaches:
receive selection of the selectable prompt (i.e. the user may make a selection from a list of templates) (166 & 173 - Fig. 4, ¶ 0052 – 0053 and ¶ 0150); and 
in response to the selection, cause the first collaborative UX to be rendered in the message (i.e. in response to the selection, options 166 [i.e. the first collaborative UX] is displayed in the message) (166 & 173 - Fig. 4, ¶ 0052 – 0053 and ¶ 0150).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 4, Meyers, Peterson and Gupta disclose, in particular Meyers teaches:
wherein the content associated with the link is a streaming video (i.e. the content may be a streaming media file, e.g. video) (¶ 0070), and 
wherein the link is directed to the streaming video on a website (i.e. the link may direct to a web address [i.e. website]) (Fig. 2A and ¶ 0033).

Regarding Claim 5, Meyers, Peterson and Gupta disclose, in particular Meyers teaches:
wherein the content associated with the link is a file (i.e. the content may be a document file) (¶ 0037 and ¶ 0070), and 
wherein the link is directed to the file in a storage location (i.e. the link may direct to a cloud storage) (¶ 0037).

Regarding Claim 6, Meyers, Peterson and Gupta disclose, in particular Gupta teaches:
wherein the first collaborative UX is updated at substantially a same time as the change was received in the second collaborative UX (i.e. within the message sent by the author and stored in email server 164 the view of the result graph 168 [i.e. the first collaborative UX] may be automatically updated in real-time [i.e. substantially a same time] based on the changes made, e.g. answering the question [i.e. a change received] in the pool 166 displayed in a template [i.e. a second collaborative UX], on the message at the recipient side [i.e. a received message corresponding to the message]) (166 & 168 – Fig. 4, ¶ 0052 - 0053 and ¶ 0102 – 0103).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 7, Meyers, Peterson and Gupta disclose, in particular Peterson teaches:
wherein the metadata comprises a code pointer to custom code associated with the identified collaborative UX (i.e. metadata includes data for making API calls [i.e. a code pointer to custom code] associated with view of the extension app [i.e. the identified collaborative UX]) (Column 14 Line # 12 – 28, Column 20 Line # 60 – 67 and Column 21 Line # 1 - 7).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 8, Meyers, Peterson and Gupta disclose, in particular Peterson teaches:
wherein the metadata comprises a load pointer to a code loader, and wherein the code loader is called to render the first collaborative UX (i.e. metadata includes data for making API calls [i.e. a load pointer to a code loader] associated with generating the view of the extension app [i.e. the identified collaborative UX]) (Column 14 Line # 12 – 28, Column 20 Line # 60 – 67 and Column 21 Line # 1 - 7).
The motivation to combine the references is similar to that of claim 1.


Regarding Claim 9, Meyers, Peterson and Gupta disclose, in particular Gupta teaches:
wherein the change is not received in a reply to the message from the at least one recipient (i.e. The results graph, respondents, and comments show that no recipient has responded yet [i.e. not received in a reply to the message from the at least one recipient]) (¶ 0080).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 10, Meyers, Peterson and Gupta disclose, in particular Meyers teaches:
cause the first collaborative UX to be rendered in-line with text in the message (i.e. the preview [i.e. a first collaborative UX] of the document, e.g. image, at the link may be rendered in-line with text in the message) (Fig. 2C, Fig. 3A, Fig. 3B, ¶ 0045, ¶ 0069 – 0070 and ¶ 0072).


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in views of Gupta.
Regarding Claim 18, Meyers disclose:
A computer storage medium storing computer-executable instructions (i.e. storage system 820 storing application programs) (Fig. 8 and ¶ 0088)
that when executed cause at least one processor (i.e. processor 805) (Fig. 8 and ¶ 0084) to: 
receive a link into a message that is being composed (i.e. while presenting a compose interface for messaging application [i.e. a message that is being composed], the insertion of a URL [i.e. receive a link into] can be detected) (101 – Fig. 1, Fig. 2A, Fig. 2B, ¶ 0030 – 0031 and ¶ 0033); 
determine a content type associated with the link (i.e. type of the document [i.e. content type] associated with the URL [i.e. link] may be determined, e.g. document types [i.e. a content type] can be identified by their "file extension") (¶ 0041 – 0042 and ¶ 0072); 
based on the content type, identify a collaborative user experience (UX) customized for the content type (i.e. preview generator may determine the file type [i.e. the content type], e.g. word processing files, presentation files, spreadsheet files, PDF files, image files, HTML files, and streaming media files, for the document at the link and select the appropriate software routine to generate a preview [i.e. identify a collaborative user experience (UX)] of the document. In some cases, the software routine may invoke a service that provides functionality for viewing and/or editing files of certain file types [i.e. based on the content type, identify a collaborative user experience (UX)]) (¶ 0070 and ¶ 0072); 
based on the identified collaborative UX, cause a first collaborative UX to be rendered in the message (i.e. based on a preview [i.e. the identified collaborative UX] that is identified for the file type of the document, the preview [i.e. a first collaborative UX] of the document, e.g. image, at the link may be rendered in the message) (Fig. 2C, Fig. 3A, Fig. 3B, ¶ 0045, ¶ 0069 – 0070 and ¶ 0072)
wherein the first collaborative UX includes content retrieved based on the link (i.e. the preview [i.e. the first collaborative UX] includes the document, e.g. image [i.e. content], at the link [i.e. retrieved based on the link]) (Fig. 3A, Fig. 3B, ¶ 0045, ¶ 0069 – 0070 and ¶ 0072); 
receive an indication to send the message to at least one recipient (i.e. the message application receives an indication to send the message to one or more recipients) (405 – Fig. 4B, ¶ 0052 and ¶ 0065).
However, Meyers does not explicitly disclose:
within a sent message corresponding to the message, cause the first collaborative UX to be automatically updated based on a change received to a second collaborative UX in a received message corresponding to the message.
On the other hand, in the same field of endeavor, Gupta teaches:
within a sent message corresponding to the message, cause the first collaborative UX to be automatically updated based on a change received to a second collaborative UX in a received message corresponding to the message (i.e. within the message sent by the author and stored in email server 164[i.e. a sent message corresponding to the message], view of the result graph 168 [i.e. the first collaborative UX] may be automatically updated based on the changes made, e.g. answering the question [i.e. a change received] in the pool 166 displayed in a template [i.e. a second collaborative UX], on the message at the recipient side [i.e. a received message corresponding to the message]) (166 & 168 – Fig. 4, ¶ 0052 - 0053 and ¶ 0102 – 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer storage medium of Meyers to include the features within a sent message corresponding to the message, cause the first collaborative UX to be automatically updated based on a change received to a second collaborative UX in a received message corresponding to the message as taught by Gupta so that results of the collaboration, e.g. solicitation of polling results, from users of the collaborative environment may be automatically updated in real-time (166 & 168 – Fig. 4, ¶ 0052 - 0053 and ¶ 0102 – 0103).

Regarding Claim 20, Meyers and Gupta disclose, in particular Gupta teaches:
wherein the change is not received in a reply to the message from the at least one recipient (i.e. The results graph, respondents, and comments show that no recipient has responded yet [i.e. not received in a reply to the message from the at least one recipient]) (¶ 0080).
The motivation to combine the references is similar to that of claim 18.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in views of Gupta as applied to claim 18 above, and further in view of Peterson.
Regarding Claim 19, Meyers and Gupta disclose all the features with respect to Claim 18 as described above.
However, the combination of Meyers and Gupta does not explicitly disclose:
retrieve metadata associated with the identified collaborative UX; and based on the metadata, cause the first collaborative UX to be rendered in the message.
On the other hand, in the same field of endeavor, Peterson teaches:
identify a collaborative UX (i.e. method/system may identify a user interface of and extension app [i.e. the identified collaborative UX] for displaying a content via app identifier) (Fig. 3A, Column 2 Line # 10 – 19); 
retrieve metadata associated with the identified collaborative UX (i.e. metadata including an app identifier of an extension app with the user interface [i.e. the identified collaborative UX] for displaying the content may be retrieved) (Fig. 3A, Column 2 Line # 10 – 19); and 
based on the metadata, cause the first collaborative UX to be rendered in the message (i.e. based on the app identifier [i.e. the metadata], a view of the extension app [i.e. the first collaborative UX] displaying the content may be rendered in the message) (Fig. 3B, Column 2 Line # 10 – 19 and Column 14 Line # 46 – 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer storage medium of Meyers and Gupta to include the features to retrieve metadata associated with the identified collaborative UX; and based on the metadata, cause a first collaborative UX to be rendered in the message as taught by Peterson so that collaborative UX required for displaying the content may be identified via metadata (Fig. 3B, Column 2 Line # 10 – 19 and Column 14 Line # 46 – 62).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451